Exhibit 10.3

 

MAXAR TECHNOLOGIES INC.

2019  INCENTIVE AWARD PLAN

PERFORMANCE STOCK UNIT AWARD GRANT NOTICE

Maxar Technologies Inc., a Delaware corporation, (the “Company”), pursuant to
its 2019  Incentive Award Plan, as amended from time to time (the “Plan”),
hereby grants to the holder listed below (the “Participant”), an award of
performance stock units (“Performance Stock Units” or “PSUs”).  Each vested
Performance Stock Unit represents the right to receive, in accordance with the
Performance Stock Unit Award Agreement attached hereto as Exhibit A (the
“Agreement”), a number of shares of Common Stock  (each, a “Share”) based on the
Company’s achievement of certain performance goals.  This award of Performance
Stock Units is subject to all of the terms and conditions set forth herein and
in the Agreement and the Plan, each of which are incorporated herein by
reference.  Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Performance Stock Unit Award Grant Notice
(the “Grant Notice”) and the Agreement.

 

 

 

Participant:

[__________________________]

 

 

Grant Date:

[__________________________]

 

 

Total Number of PSUs:

[_____________]

 

 

Vesting Schedule:

[To be specified in the individual agreements.]

 

The maximum number of Shares that may be issued in respect of the PSUs is [___]

 

 

Termination of PSUs:

Except as set forth in the Agreement, if the Participant experiences a
Termination of Service, all PSUs that have not become vested on or prior to the
date of such Termination of Service will thereupon be automatically forfeited by
the Participant without payment of any consideration therefor.  In addition, in
the event that the Achievement Factor as of a Performance Period’s Determination
Date (each as defined in Exhibit B) is zero, any PSUs subject to such
Performance Period will thereupon be automatically forfeited by the Participant
without payment of any consideration therefor.

 

 

 










 

By his or her signature and the Company’s signature below, the Participant
agrees to be bound by the terms and conditions of the Plan, the Agreement and
this Grant Notice.  The Participant has reviewed the Agreement, the Plan and
this Grant Notice in their entirety, has had an opportunity to obtain the advice
of counsel prior to executing this Grant Notice and fully understands all
provisions of this Grant Notice, the Agreement and the Plan.  The Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under the Plan,
this Grant Notice or the Agreement.  In addition, by signing below, the
Participant also agrees that the Company, in its sole discretion, may satisfy
any withholding obligations in accordance with Section 2.6(b) of the Agreement
by (i) withholding shares of Common Stock otherwise issuable to the Participant
upon vesting of the PSUs, (ii) instructing a broker on the Participant’s behalf
to sell shares of Common Stock otherwise issuable to the Participant upon
vesting of the PSUs and submit the proceeds of such sale to the Company, or
(iii) using any other method permitted by Section 2.6(b) of the Agreement or the
Plan.

 

MAXAR TECHNOLOGIES INC.:

 

PARTICIPANT:

 

 

 

By:

 

 

By:

 

Print Name:

 

 

Print Name:

 

Title:

 

 

   

 

Address:

 

 

Address:

 

 

 

 

 

 

 

 

 








 

EXHIBIT A

TO PERFORMANCE STOCK UNIT AWARD GRANT NOTICE

PERFORMANCE STOCK UNIT AWARD AGREEMENT

Pursuant to the Performance Stock Unit Award Grant Notice (the “Grant Notice”)
 to which this Performance Stock Unit Award Agreement (this “Agreement”) is
attached, Maxar Technologies Inc., a Delaware corporation (the “Company”), has
granted to the Participant the number of performance stock units (“Performance
Stock Units” or “PSUs”) set forth in the Grant Notice under the Company’s 2019
 Incentive Award Plan, as amended from time to time (the “Plan”).  Each
Performance Stock Unit represents the right to receive a number of shares of
Common Stock (each, a “Share”) based on the Company’s achievement of certain
performance goals.  Capitalized terms not specifically defined herein shall have
the meanings specified in the Plan and Grant Notice.

ARTICLE I.

GENERAL

1.1           Incorporation of Terms of Plan.  The PSUs are subject to the terms
and conditions of the Plan, which are incorporated herein by reference.  In the
event of any inconsistency between the Plan and this Agreement, the terms of the
Plan shall control.

ARTICLE II.

GRANT OF PERFORMANCE STOCK UNITS

2.1            Grant of PSUs.  Pursuant to the Grant Notice and upon the terms
and conditions set forth in the Plan and this Agreement, effective as of the
Grant Date set forth in the Grant Notice, the Company hereby grants to the
Participant an award of PSUs under the Plan in consideration of the
Participant’s past and/or continued employment with or service to the Company or
any Subsidiaries and for other good and valuable consideration.

2.2            Unsecured Obligation to PSUs.  Each PSU constitutes the right to
receive a number of Shares upon vesting, as determined in accordance with
Section 2.3 and 2.6 below.  Unless and until the PSUs have vested in the manner
set forth in Article 2 hereof, the Participant will have no right to receive
Common Stock under any such PSUs.  Prior to actual payment of any vested PSUs,
such PSUs will represent an unsecured obligation of the Company, payable (if at
all) only from the general assets of the Company.

2.3        Vesting Schedule; Change in Control.

(a)            Subject to Section 2.5 hereof, the PSUs shall vest and become
nonforfeitable with respect to the applicable portion thereof in accordance with
the Grant Notice and this Section 2.3.

(b)            Notwithstanding Section 2.3(a), if a Change in Control occurs and
at least one of the two additional circumstances described below occurs, then
each unvested PSU will become immediately vested and earned, in whole or in
part:

(i)          upon a Change in Control, the surviving corporation or successor
fails to continue or assume the obligations with respect to the PSUs or fails to
provide for the conversion or replacement of the PSUs with an equivalent award;
or





A-1




 

 

(ii)        in the event that the PSUs are continued, assumed, converted or
replaced as contemplated in Section 2.3(b)(i), during the one-year period
following the effective date of a Change in Control, the Participant incurs a
termination of employment or service with the Company or a Subsidiary without
Cause or for Good Reason.

For any PSUs that vest in accordance with Section 2.3(b), such PSUs shall vest
based on the greater of: (i) actual performance through the date of (x) the
Change in Control, in the event subsection (i) above applies or (y) the date of
Termination of Service, in the event subsection (ii) applies (in each case, the
“Early Measurement Date”); or (ii) prorated target performance (as set forth on
Exhibit B) based on the number of days elapsed in the applicable Performance
Period through the Early Measurement Date.

(c)            For purposes of Section 2.3, the obligations with respect to the
PSUs will be considered to have been converted or replaced with an equivalent
award by the surviving corporation or successor (or an affiliate thereof), if
each of the following conditions are met, which determination will be made
solely in the discretionary judgment of the Administrator (as constituted
immediately prior to the Change in Control), which determination may be made in
advance of the effective date of a particular Change in Control:

(i)         the converted or replaced award preserves the existing value of the
PSUs being replaced, and contains provisions for scheduled vesting and treatment
on termination of employment (including the definition of Cause and Good Reason)
that are no less favorable to the Participant than the PSUs being replaced; and

(ii)        the security represented by the converted or replaced award is of a
class that is publicly held and widely traded on an established stock exchange.

2.4            Consideration to the Company.  In consideration of the grant of
the award of PSUs pursuant hereto,  the Participant agrees to render faithful
and efficient services to the Company or any Subsidiary.

2.5           Forfeiture, Termination and Cancellation upon Termination of
Service.  Subject to Section 2.3(b), upon the Participant’s Termination of
Service for any or no reason, all Performance Stock Units which have not vested
prior to or in connection with such Termination of Service shall thereupon
automatically be forfeited, terminated and cancelled as of the applicable
termination date without payment of any consideration by the Company, and the
Participant, or the Participant’s beneficiary or personal representative, as the
case may be, shall have no further rights hereunder.  Further, notwithstanding
anything herein to the contrary, in the event the Achievement Factor calculated
as of a Performance Period’s Determination Date equals zero (0), then any PSUs
subject to such Performance Period shall thereupon automatically be forfeited,
terminated and cancelled as of the applicable Determination Date without payment
of any consideration by the Company, and the Participant, or the Participant’s
beneficiary or personal representative, as the case may be, shall have no
further rights hereunder. No portion of the PSUs which has not become vested as
of the date on which the Participant incurs a Termination of Service shall
thereafter become vested.

2.6           Settlement upon Vesting.

(a)            As soon as administratively practicable following the vesting of
any Performance Stock Units pursuant to Section 2.3 hereof, but in no event
later than thirty (30) days thereafter (for the avoidance of doubt, this
deadline is intended to comply with the “short term deferral” exemption from
Section 409A of the Code), the Company shall deliver to the Participant (or any
transferee permitted under Section 3.2 hereof) a number of Shares determined in
accordance with the





A-2




 

Grant Notice and Exhibit B.  Notwithstanding the foregoing, in the event Shares
cannot be issued pursuant to Section 10.4 of the Plan, the Shares shall be
issued pursuant to the preceding sentence as soon as administratively
practicable after the Administrator determines that Shares can again be issued
in accordance with such Section.

(b)            As set forth in Section 10.2 of the Plan, the Company shall have
the authority and the right to deduct or withhold, or to require the Participant
to remit to the Company, an amount sufficient to satisfy all applicable federal,
state and local taxes required by law to be withheld with respect to any taxable
event arising in connection with the Performance Stock Units.  The Company shall
not be obligated to deliver any Shares to the Participant or the Participant’s
legal representative unless and until the Participant or the Participant’s legal
representative shall have paid or otherwise satisfied in full the amount of all
federal, state and local taxes applicable to the taxable income of the
Participant resulting from the grant or vesting of the Performance Stock Units
or the issuance of Shares.

2.7            Conditions to Delivery of Shares.  The Shares deliverable
hereunder may be either previously authorized but unissued Shares, treasury
Shares or issued Shares which have then been reacquired by the Company.  Such
Shares shall be fully paid and nonassessable.  The Company shall not be required
to issue Shares deliverable hereunder prior to fulfillment of the conditions set
forth in Section 10.4 of the Plan.

2.8            Rights as Stockholder.  The holder of the PSUs shall not be, nor
have any of the rights or privileges of, a stockholder of the Company,
including, without limitation, voting rights and rights to dividends, in respect
of the PSUs and any Shares underlying the PSUs and deliverable hereunder unless
and until such Shares shall have been issued by the Company and held of record
by such holder (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company).  No adjustment
shall be made for a dividend or other right for which the record date is prior
to the date the Shares are issued, except as provided in Section 12.2 of the
Plan.

ARTICLE III.

OTHER PROVISIONS

3.1            Administration.  The Administrator shall have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret, amend or revoke any such rules.  All actions taken
and all interpretations and determinations made by the Administrator in good
faith shall be final and binding upon the Participant, the Company and all other
interested persons.  No member of the Administrator or the Board shall be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan, this Agreement or the PSUs.

3.2           PSUs Not Transferable.  The PSUs shall be subject to the
restrictions on transferability set forth in Section 10.3 of the Plan.

3.3        Tax Consultation.  The Participant understands that the Participant
may suffer adverse tax consequences in connection with the PSUs granted pursuant
to this Agreement (and the Shares issuable with respect thereto).  The
Participant represents that the Participant has consulted with any tax
consultants the Participant deems advisable in connection with the PSUs and the
issuance of Shares with respect thereto and that the Participant is not relying
on the Company for any tax advice.





A-3




 

3.4        Binding Agreement. Subject to the limitation on the transferability
of the PSUs contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

3.5        Adjustments Upon Specified Events.  The Participant acknowledges that
the PSUs are subject to adjustment, modification and termination in certain
events as provided in this Agreement and Section 12.2 of the Plan.

3.6        Notices.  Any notice to be given under the terms of this Agreement to
the Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to the
Participant shall be addressed to the Participant at the Participant’s last
address reflected on the Company’s records.  By a notice given pursuant to this
Section 3.6, either party may hereafter designate a different address for
notices to be given to that party. Any notice shall be deemed duly given when
sent via email or when sent by certified mail (return receipt requested) and
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.

3.7        Participant’s Representations.  If the Shares issuable hereunder have
not been registered under the Securities Act or any applicable state laws on an
effective registration statement at the time of such issuance, the Participant
shall, if required by the Company, concurrently with such issuance, make such
written representations as are deemed necessary or appropriate by the Company
and/or its counsel.

3.8        Titles.  Titles are provided herein for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.

3.9        Governing Law.  The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

3.10      Conformity to Securities Laws.  The Participant acknowledges that the
Plan and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any other Applicable
Law.  Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the PSUs are granted, only in such a manner as to conform to
Applicable Law.  To the extent permitted by Applicable Law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
Applicable Law.

3.11      Amendment, Suspension and Termination.  To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board; provided, however, that, except as may otherwise be provided by the
Plan, no amendment, modification, suspension or termination of this Agreement
shall adversely affect the PSUs in any material way without the prior written
consent of the Participant.

3.12      Successors and Assigns.  The Company may assign any of its rights
under this Agreement to single or multiple assignees, and this Agreement shall
inure to the benefit of the successors and assigns of the Company.  Subject to
the restrictions on transfer herein set forth in Section 3.2 hereof, this
Agreement shall be binding upon the Participant and his or her heirs, executors,
administrators, successors and assigns.

3.13      Limitations Applicable to Section 16 Persons.  Notwithstanding any
other provision of the Plan or this Agreement, if the Participant is subject to
Section 16 of the Exchange Act, then the Plan,





A-4




 

the PSUs and this Agreement shall be subject to any additional limitations set
forth in any applicable exemptive rule under Section 16 of the Exchange Act
(including any amendment to Rule 16b-3 of the Exchange Act) that are
requirements for the application of such exemptive rule.  To the extent
permitted by Applicable Law, this Agreement shall be deemed amended to the
extent necessary to conform to such applicable exemptive rule.

3.14      Not a Contract of Service Relationship.  Nothing in this Agreement or
in the Plan shall confer upon Participant any right to continue to serve as an
employee or other service provider of the Company or any of its Subsidiaries or
interfere with or restrict in any way with the right of the Company or any of
its Subsidiaries, which rights are hereby expressly reserved, to discharge or to
terminate for any reason whatsoever, with or without cause, the services of the
Participant’s at any time.

3.15      Section 409A.  This Award is not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the date hereof, “Section 409A”).  However,
notwithstanding any other provision of the Plan, the Grant Notice or this
Agreement, if at any time the Administrator determines that this Award (or any
portion thereof) may be subject to Section 409A, the Administrator shall have
the right in its sole discretion (without any obligation to do so or to
indemnify Participant or any other person for failure to do so) to adopt such
amendments to the Plan, the Grant Notice or this Agreement, or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Administrator determines
are necessary or appropriate for this Award either to be exempt from the
application of Section 409A or to comply with the requirements of Section 409A.

3.16      Limitation on Participant’s Rights.  Participation in the Plan confers
no rights or interests other than as herein provided.  This Agreement creates
only a contractual obligation on the part of the Company as to amounts payable
and shall not be construed as creating a trust.  Neither the Plan nor any
underlying program, in and of itself, has any assets.  The Participant shall
have only the rights of a general unsecured creditor of the Company and its
Subsidiaries with respect to amounts credited and benefits payable, if any, with
respect to the PSUs, and rights no greater than the right to receive the Common
Stock as a general unsecured creditor with respect to PSUs, as and when payable
hereunder.

3.17      Data Privacy.  Without limiting the generality of any other provision
of this Agreement, Section 10.8 (“Data Privacy”) of the Plan is hereby expressly
incorporated into this Agreement as if first set forth herein.

3.18      Foreign Asset/Account Reporting Notification. The Participant
understands that the Participant’s country may have certain exchange control
and/or foreign asset/account reporting requirements which may affect the
Participant’s ability to hold Shares received from the PSUs in a brokerage or
bank account outside of the Participant’s country. The Participant may be
required to report such accounts, assets or transactions to the tax or other
authorities in the Participant’s country. The Participant acknowledges that it
is the Participant’s responsibility to comply with any applicable regulations,
and the Participant should speak to the Participant’s personal advisor on this
matter.

3.19      Additional Acknowledgement.  The Participant acknowledges that for
employment law purposes outside the United States, the PSUs and the income from
and value of same, are not part of normal or expected compensation or salary for
any purpose, including but not limited to for purposes of calculating any
severance, resignation, termination, redundancy, dismissal, end of service
payments, bonuses, holiday pay, long-service awards, pension or retirement
benefits or similar mandatory payments.





A-5




 

3.20      Additional Terms for Participants in Canada.

(a)         Notwithstanding any other provision of the Plan, Agreement or Grant
Notice, in no event will the final vesting date of any PSU granted hereunder be
(and any subsequent payment and/or settlement thereof be made) later than
December 31 of the third calendar year following the year of grant, and any PSUs
that have not settled and/or been paid by such date will automatically expire or
will accelerate and be settled and/or paid out by such date, at the sole
discretion of the Company.

(b)         By accepting this grant of securities, the Participant represents
and warrants to the Company that the Participant’s participation in the trade
and acceptance of such securities is voluntary and that the Participant has not
been induced to participate by expectation of engagement, appointment,
employment, continued appointment or continued employment, as applicable.

3.21      Language Consent for Participants in Quebec.  The parties acknowledge
that it is their express wish that the Agreement, as well as all documents,
notices, and legal proceedings entered into, given or instituted pursuant hereto
or relating directly or indirectly hereto, be drawn up in English.

Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention (« Agreement »), ainsi que de tous documents, avis et
procédures judiciaires,  exécutés,  donnés ou intentés en vertu de,
ou liés directement ou indirectement à, la présente convention.

 

 



A-6




 

Exhibit B

PERFORMANCE GOALS

1.    Definitions.

“Achievement Factor” for a Performance Period means [______].

“Performance Period” means [_____].

[Additional definitions to be specified in the individual agreements.]

 

2.    Achievement Factors.  As soon as administratively practicable following
the end of each Performance Period (but in no event later than 60 days following
the completion of such Performance Period), the Administrator shall determine
[_______] (such date of determination, the “Determination Date”).

[Additional details to be specified in the individual agreements.]

 

 

C-1

